DETAILED ACTION
 Election/Restrictions
Claims 1-4 allowable. Claims 5-6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on July 30, 2021, is hereby withdrawn and claims 5-6 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed May 17, 2022, with respect to the claims have been fully considered and are persuasive.  The 102 and 103 rejections of record have been withdrawn. 
The substrate processing apparatus as claimed in claim 1 and claim 5 was not found in or suggested by the art, specifically: a processing container; an injector provided inside the processing container and having a shape extending in a longitudinal direction along which a processing gas is supplied; a holder disposed inside the processing container and fixed to the injector; a first magnet fixed to the holder and disposed inside the processing container; a partition plate separating an inside and an outside of the processing container from each other, a second magnet separated from the first magnet by the partition plate and disposed outside the processing container; and a driving part configured to rotate the second magnet, wherein the first magnet and the second magnet are magnetically coupled to each other, and wherein by rotating the second magnet by the driving part, the first magnet magnetically coupled to the second magnet is rotated, and the injector rotates about the longitudinal direction as an axis. More specifically, a holder disposed inside the processing container and fixed to the injector; a first magnet fixed to the holder and disposed inside the processing container; a partition plate separating an inside and an outside of the processing container from each other, was not found in or suggested by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716